Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The papers show that pending the action the election which was alleged to have been illegal was declared null and void and was set aside in the summary proceeding. The action was subsequently dismissed for want of prosecution, with costs. After the election had been set aside in the summary proceeding there was no object in prosecuting the action, and the costs have been paid. This dismissal was no evidence that plaintiff was not entitled to the prehminary injunction against the officers elected at such illegal election, which is the basis of the proceeding under section 623 of the Code of Civil Procedure. Blackmar, P. J., Mills, Rich, Kelly and Manning, JJ., concur.